Citation Nr: 0919465	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  05-00 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to May 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut which denied entitlement to service 
connection for post traumatic stress disorder. 

In March 2005, the Veteran testified at a personal hearing at 
the RO.  A transcript is in the file.  He was scheduled to 
attend a Videoconference hearing before a Veterans Law Judge 
in October 2005 but he failed to report for his hearing.  

The case was remanded in August 2006.


FINDING OF FACT

The Veteran is not currently diagnosed with PTSD. 


CONCLUSION OF LAW

Posttraumatic stress disorder was not incurred or aggravated 
by active duty service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304(f) (2008).
 

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the Veteran in July 2003, February 
2004, and August 2006 correspondence of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain.  VA fulfilled its duty to assist the 
claimant in obtaining identified and available evidence 
needed to substantiate a claim. The claim was readjudicated 
in a March 2009 supplemental statement of the case.  The 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim.  The claimant was provided 
the opportunity to present pertinent evidence and testimony 
in light of the notice provided.  Because the Veteran has 
actual notice of the rating criteria, and because the claim 
has been readjudicated no prejudice exists.  There is not a 
scintilla of evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.  Indeed, neither the appellant nor his 
representative has suggested that such an error, prejudicial 
or otherwise, exists. Hence, the case is ready for 
adjudication.

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his testimony, written 
contentions, lay statements, service personnel and medical 
treatment records, private and VA facility medical records. 
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail. Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim. See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Background

In a July 2003 stressor statement the Veteran alleges that he 
suffers from PTSD as a result of a firefight which occurred 
while he was on a volunteer mission to bring food and 
medicine to a Vietnamese orphanage.  He was responsible for 
several children whom he secured in a classroom.  While he 
accomplished this the firefight ended without him firing his 
weapon.  He acknowledged that the details were vague, that he 
underwent no counseling, and that he was unaware of any 
reports of the incident being made.

The Veteran was first seen by the VA Medical Center mental 
health clinic in 1999.  He reported a familial history of 
alcohol abuse and long term alcohol abuse.  The examiner 
noted a possible sub diagnostic posttraumatic stress 
disorder.   

At a personal hearing in March 2005, he testified to numerous 
vague stressors which occurred in Vietnam including sappers 
in the wire; frequent mortar and rocket attacks; harassment, 
etc.  He also testified that "there were sort of race riots 
right in the base."  He never sought counseling and was 
never treated for any psychiatric disorder in service, noting 
that he had to get used to it.  

He also testified that he had been attacked by six other men 
while on liberty in Savannah, Georgia.  He reportedly was 
kicked in the ribs, legs, and hips several times.  One of the 
attackers brandished a knife and attempted to cut his throat.  
He reportedly passed out.  The local police picked him up and 
called the military police who took him to an Army base where 
they stitched him up, gave him crutches and put him on a 
Greyhound bus to return to his duty station.  Upon returning 
to base he was seen at sick bay and returned to his unit.

The Veteran stated that the incident which haunted him the 
most was his visit to the Vietnamese village orphanage.  He 
reported going to the village with probably 15 to 20 men and 
a couple of trucks with food and medicine.  He was in a 
classroom with a group of children teaching them English.  He 
noted that something happened; they were hit by someone 
although he did not know who.  He saw people running and 
firing their guns, although he never fired his weapon.  
Everything was however extremely vague, he could not remember 
any specifics.  He knew of nobody being injured or killed, 
and believed that someone later came back saying the incident 
never occurred. 

The Veteran was requested in several letters from the RO for 
additional evidence to identify his stressors and to support 
his claim. He failed to submit any response to any of the 
RO's requests, or to supply any information necessary to 
research his stressors.

Finally the Board notes the lack of any diagnosis of PTSD in 
the medical evidence contained in the claims file.

Analysis

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995). The absence of any one element 
will result in the denial of service connection. Coburn v. 
Nicholson, 19 Vet. App. 427 (2006).

Establishing service connection for posttraumatic stress 
disorder requires medical evidence establishing a diagnosis 
of the condition, credible supporting evidence that the 
claimed in- service stressor actually occurred; and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor. 38 C.F.R. 
§ 3.304(f). The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, 4th Edition (1994) (DSM-IV).

The service medical records fail to show evidence of a 
diagnosis of PTSD.  Indeed, no health care professional then 
or since has diagnosed the Veteran as suffering from 
posttraumatic stress disorder.  An initial February 1999 VA 
clinic record noted a possible sub diagnostic PTSD, but no 
actual diagnosis has been made.  

The Veteran is not currently diagnosed with posttraumatic 
stress disorder.  He has been seen for mental health 
psychiatric consultations by VA clinicians since 1999 for 
stress associated with chronic Crohn's disease and alcohol 
abuse counseling, but not for PTSD.

The Board acknowledges that the Veteran served in Vietnam.  
However, he has not been diagnosed with PTSD, and there is no 
evidence corroborating any claimed stressor offered in 
support of his claim of entitlement to service connection for 
PTSD.  Congress has specifically limited entitlement to 
service connection for diseases or injuries to cases where 
such incidents have resulted in a disability.  38 U.S.C.A. § 
1110. Where, as here, competent evidence does not establish 
the disability for which service connection is sought; there 
can be no valid claim for service connection. Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992). In the instant case, 
the claim of entitlement to service connection for post 
traumatic stress disorder must be denied because the first 
essential criterion for the grant of service connection-
competent evidence of the disability for which service 
connection is sought is not met.

Therefore, the claim is denied.

In reaching this decision the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the instant claim, the doctrine is 
not otherwise for application. Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

ORDER

Entitlement to  service connection for PTSD is denied. 


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


